

Exhibit 10.19
PTC THERAPEUTICS, INC.
RESTRICTED STOCK AWARD AGREEMENT
PTC Therapeutics, Inc. (the “Company”) hereby grants the following award of
shares of restricted common stock of the Company, $0.01 par value per share (the
“Restricted Stock”) pursuant to its 2013 Long-Term Incentive Plan. The terms and
conditions attached hereto are also a part hereof.
Notice of Grant
Name of recipient (the “Participant”):
[Participant Name]
Grant Date:
[Grant Date]
Share Amount:
[Number of shares of Restricted Stock Granted]
Vesting Start Date:
[Grant Date]

Vesting Schedule:
The Restricted Stock shall vest as to 25% of the Share Amount on the first
anniversary of your grant date (the “Vesting Reference Date”) and as to an
additional 25% of the original Share Amount at each successive annual
anniversary of the Vesting Reference Date until the third annual anniversary of
the Vesting Reference Date.
All vesting is dependent on the Participant continuing to perform services for
the Company, as provided herein. The Restricted Stock shall be subject to the
forfeiture provisions set forth in Section 3 and the restrictions on transfer
set forth in Section 5 of the attached terms and conditions. Vesting may be
accelerated in accordance with the terms of the attached terms and conditions.



This grant of Restricted Stock satisfies in full all commitments that the
Company has to the Participant with respect to the issuance of stock, stock
options or other equity securities.
 
PTC THERAPEUTICS, INC.
_____________________ 
Signature of Participant
 
 
By: ___________________________________
Mark E. Boulding
Title: Executive Vice President and Chief Legal Officer
 

----
PTC THERAPEUTICS, INC.
Restricted Stock Award Agreement
Incorporated Terms and Conditions
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1.    Award of Restricted Stock.
(a)    In consideration of services rendered and to be rendered to the Company,
by the Participant, the Company has granted to the Participant, subject to the
terms and conditions set forth in this Restricted Stock Award Agreement (this
“Agreement”) and in the Company’s 2013 Long-Term Incentive Plan (the “Plan”), an
award consisting of the number of shares of restricted common stock of the
Company, $0.01 par value





--------------------------------------------------------------------------------




per share (the “Restricted Stock”), that is set forth in the Notice of Grant
that forms part of this Agreement (the “Notice of Grant”) opposite the heading
“Share Amount”.
(b)    The Restricted Stock will be issued by the Company in book entry form
only, in the name of the Participant. The Participant agrees that the Restricted
Stock shall be subject to the forfeiture provisions set forth in Section 3 of
this Agreement and the restrictions on transfer set forth in Section 5 of this
Agreement.
2.    Vesting. The Restricted Stock shall vest in accordance with the Vesting
Schedule set forth in the Notice of Grant (the “Vesting Schedule”) and, if
applicable, Section 4 hereof. Any fractional shares resulting from the
application of the percentages in the Vesting Schedule shall be rounded down to
the nearest whole number of shares.
3.    Forfeiture of Unvested shares of Restricted Stock Upon Cessation of
Service. Subject to the provisions of Section 4 hereof, in the event that the
Participant ceases to perform services to the Company for any reason or no
reason, with or without Cause (as defined in Section 4(c) hereof), all of the
shares of Restricted Stock that are unvested as of the time of such cessation
shall be forfeited immediately and automatically to the Company, without the
payment of any consideration to the Participant, effective as of such cessation.
The Participant shall have no further rights with respect to any shares of
Restricted Stock that are so forfeited. If the Participant provides services to
a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall instead be deemed to refer to service with such
subsidiary.
4.    Accelerated Vesting upon Cessation of Services in connection with
Corporate Change.
(a)    In the event that the Participant’s provision of services to the Company
is terminated by the Company without Cause or by the Participant for Good Reason
(as defined in Section 4(d) hereof) within the period of three (3) months prior
to (but only if negotiations relating to the particular Corporate Change (as
defined in Section 4(b) hereof) that occurs are ongoing at the date of the
notice of termination) or twelve (12) months after a Corporate Change that
occurs while the Participant is employed by the Company (such fifteen-month
period, the “Protected Period”), all of the shares of Restricted Stock that are
unvested as of the time of such cessation shall vest immediately prior to the
consummation of such Corporate Change if the cessation occurs during the first
three (3) months of the Protected Period or immediately upon such cessation, if
the cessation occurs during the last twelve (12) months of the Protected Period.
(b)    For purposes of this Agreement, “Corporate Change” shall mean any
circumstance in which (i) the Company is not the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary or
affiliate of an entity other than a previously wholly-owned subsidiary of the
Company); (ii) the Company sells, leases or exchanges or agrees to sell, lease
or exchange all or substantially all of its assets to any other person or entity
(other than a wholly-owned subsidiary of the Company); (iii) any person or
entity, including a “group” as contemplated by Section 13(d)(3) of the U.S.
Securities Exchange Act of 1934, as amended (excluding, for this purpose, the
Company or any subsidiary, or any employee benefit plan of the Company or any
subsidiary, or any “group” in which all or substantially all of its members or
its members’ affiliates are individuals or entities who are or were beneficial
owners of the Company’s outstanding shares prior to the initial public offering,
if any, of the Company’s stock), acquires or gains ownership or control
(including, without limitations, powers to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power); or
(iv) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board of Directors of the Company.  Notwithstanding
the foregoing, a “Corporate Change” shall not occur as a result of a merger,
consolidation, reorganization or restructuring after which either (1) a majority
of the Board of Directors of the controlling entity consists of persons who were
directors of the Company prior to the merger, consolidation, reorganization or
restructuring or (2) the Participant forms part of an executive management team
that consists of substantially the same group of individuals and the Participant
is performing in a similar role, with similar authority and responsibility
(other than changes solely attributable to the change in ownership structure),
to that which existed prior to the reorganization or restructuring. 
Notwithstanding the foregoing, for any payments or benefits hereunder that are
subject to of Section 409A of the Internal Revenue Code and the Treasury
Regulations issued thereunder (“Section 409A”), the Corporate




--------------------------------------------------------------------------------




Change must constitute a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i).
(c)    If the Participant is party to an employment, consulting or severance
agreement with the Company that contains a definition of “cause” for termination
of employment or other relationship, “Cause” shall have the meaning ascribed to
such term in such agreement.  Otherwise, “Cause” shall mean willful misconduct
by the Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other relationship shall
be considered to have been terminated for Cause if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.
(d)    If the Participant is party to an employment, consulting or severance
agreement with the Company that contains a definition of “good reason” for
termination of employment or other relationship, “Good Reason” shall have the
meaning ascribed to such term in such agreement.  Otherwise, “Good Reason” shall
mean any of the following, unless (i) the basis for such Good Reason is cured
within a reasonable period of time (determined in the light of the cure
appropriate to the basis of such Good Reason, but in no event less than thirty
(30) nor more than ninety (90) days) after the Company receives written notice
(which must be received from the Participant within ninety (90) days of the
initial existence of the condition giving rise to such Good Reason) specifying
the basis for such Good Reason or (ii) Participant has consented to the
condition that would otherwise be a basis for Good Reason:
(i)    A change in the principal location at which the Participant provides
services to the Company to a location more than fifty (50) miles from the
location at which the Participant provided services as of immediately prior to
the Corporate Change and/or to a location in New York City (either of), which
change the Company has reasonably determined as of the date hereof, would
constitute a material change in the geographic location at which the Participant
provides services to the Company);
(ii)    A material adverse change by the Company in the Participant’s duties,
authority or responsibilities which causes the Participant’s position with the
Company to become of materially less responsibility or authority than the
Participant’s position immediately prior to the Corporate Change.  For purposes
of this definition of “Good Reason,” a “material adverse change” following a
Corporate Change shall not include any diminution in authority, duties or
responsibilities that is solely attributable to the change in the Company’s
ownership structure but does not otherwise change the Participant’s authority,
duties or responsibilities (except in a positive manner) otherwise with respect
to the Company’s business;
(iii)    A material reduction in the Participant’s base compensation (including
his or her base salary);
(iv)    A material breach of this Agreement by the Company which has not been
cured within thirty (30) days after written notice thereof by the Participant;
or
(v)    Failure to obtain the assumption (assignment) of this Agreement by any
successor to the Company.
5.    Restrictions on Transfer. The Participant shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”) any shares of Restricted Stock, or any
interest therein, until such shares of Restricted Stock have vested. The Company
shall not be required (i) to transfer on its books any of the shares of
Restricted Stock which have been transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such shares of
Restricted Stock or to pay dividends to any transferee to whom such shares of
Restricted Stock have been transferred in violation of any of the provisions of
this Agreement.




--------------------------------------------------------------------------------




6.    Restrictive Legends. The book entry account reflecting the issuance of the
shares of Restricted Stock in the name of the Participant shall bear a legend or
other notation upon substantially the following terms:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Award Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”
7.    Rights as a Shareholder. Except as otherwise provided in this Agreement,
for so long as the Participant is the registered owner of the Restricted Stock,
the Participant shall have all rights as a shareholder with respect to the
Restricted Stock, whether vested or unvested, including, without limitation,
rights to vote the Restricted Stock and act in respect of the Restricted Stock
at any meeting of shareholders; provided, however, that the payment of dividends
on unvested shares of Restricted Stock shall be deferred until after such shares
vest and shall be paid to the Participant no later than the end of the calendar
year in which the dividends are paid to stockholders of that class of stock or,
if later, the 15th day of the third month following the applicable vesting date
of such shares of Restricted Stock. No interest will be paid on any such
deferred dividends. In the event that any shares of Restricted Stock are
forfeited in accordance with terms of this Agreement during the pendency of any
such deferred dividends declared with respect to such shares, then the
Participant shall also forfeit any right to receive such deferred dividends.
8.    Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
9.    Tax Matters.
(a)    Acknowledgments; Section 83(b) Election. The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the acquisition of the Restricted Stock and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Stock. The Participant understands that
the Participant (and not the Company) shall be responsible for the Participant’s
tax liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Stock. The Participant acknowledges that he or she
has been informed of the availability of making an election under Section 83(b)
of the Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Stock.
(b)    Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of shares of Restricted Stock (any such
withholding, a “Tax Withholding Obligation”). At such time as the Participant is
not aware of any material nonpublic information about the Company or the Common
Stock, the Participant shall execute the instructions set forth in Schedule A
attached hereto (the “Automatic Sale Instructions”) as the means of satisfying
such tax obligation. If the Participant does not execute the Automatic Sale
Instructions prior to an applicable vesting date, then the Participant agrees
that if under applicable law the Participant will owe taxes at such vesting date
on the portion of the Award then vested the Company shall be entitled to
immediate payment from the Participant of the amount of any tax required to be
withheld by the Company. The Company shall not deliver any shares of Common
Stock to the Participant until it is satisfied that all required withholdings
have been made.
10.    Miscellaneous.
(a)    Authority of Compensation Committee. In making any decisions or taking
any actions with respect to the matters covered by this Agreement, the
Compensation Committee shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan. All decisions
and actions by




--------------------------------------------------------------------------------




the Compensation Committee with respect to this Agreement shall be made in the
Compensation Committee’s discretion and shall be final and binding on the
Participant.
(b)    No Right to Continued Service. The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of Restricted Stock is
contingent upon his or her continued service to the Company, this Agreement does
not constitute an express or implied promise of continued service relationship
with the Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.
(c)    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement by and among, as
applicable, his or her employer or contracting party and the Company for the
exclusive purpose of implementing, administering and managing his or her
participation in the Plan.
The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details the shares of Restricted Stock awarded, cancelled, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”). The Participant
understands that Personal Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Personal Data by contacting his or her local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Personal Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Common Stock acquired upon vesting of shares of Restricted Stock or in
connection with the Participant’s execution of the Automatic Sale Instructions
and the sale of the Participant’s Common Stock pursuant to Schedule A. The
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant understands,
however, that refusing or withdrawing his or her consent may affect his or her
ability to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative. For purposes of this Section 10(c), if the Participant provides
services to a subsidiary of the Company, any references in this Section 10(c) to
the Company shall be deemed to also refer to such subsidiary.
(d)    Participant’s Acknowledgements. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.
(e)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.


I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.


___________________________________
PARTICIPANT ACCEPTANCE


